Citation Nr: 0527871	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  96-39 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
bronchiectasis of the right lung, status post thoracotomies 
with restrictive lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1965 to January 1969.

The issue concerning an increased rating for bronchiectasis 
has been before the Board of Veterans' Appeals (Board) on 
several occasions, the last time in December 2003.  Each 
time, the case was remanded for further development.  
Following the requested development, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, confirmed and continued the 10 percent rating 
for the veteran's bronchiectasis of the right lung, status 
post thoracotomies with restrictive lung disease.  
Thereafter, the case was returned to the Board for further 
appellate action.


REMAND

Among the criteria applicable to rating the veteran's 
bronchiectasis with restrictive lung disease are the 
percentage of diffusion capacity of carbon monoxide in a 
single breath (DLCO (SB)) and the maximum exercise capacity 
expressed in ml/kg/min.  See the General Rating Formula for 
Restrictive Lung Disease, 38 C.F.R. § 4.97, Diagnostic Codes 
6840 - 6845 (2004).

During the pendency of this appeal, the veteran has been 
examined by the VA on no less than 6 occasions.  However, 
despite those examinations, his maximum exercise capacity has 
not once been expressed in terms of ml/kg/min.  

During the most recent VA examination, which was performed in 
May 2004, pulmonary function tests revealed that the 
veteran's DLCO (SB) was 5.1 percent of predicted.  In an 
addendum, dated in December 2004, the examining physician 
found that reading highly questionable.  However, further 
testing was not ordered.

This claim cannot be properly rated without a report of the 
DLCO (SB).

In light of the incomplete or questionable findings on the VA 
examinations, the Board is constrained to remand this case 
yet again for additional development.  See Stegall v. West , 
11 Vet. App. 268 (1998).  The following actions must be 
accomplished prior to further consideration by the Board:  

1.  Schedule the veteran for all 
appropriate tests and studies, including, 
but not limited to, pulmonary function 
tests.  The veteran's DLCO (SB) must be 
expressed in terms of the percent of 
predicted and his maximum exercise 
capacity must be expressed in terms of 
ml/kg/min.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, be 
reviewed.  

The results of the pulmonary function 
tests must be referred to the physician 
who examined the veteran in May 2004.  
The physician must reconcile the DLCO 
(SB) reading with the reading obtained 
during pulmonary function testing in May 
2004.  If that is not possible, repeat 
testing must be performed.  The rationale 
for all opinions must be set forth.  

2.  When all of the requested actions 
have been completed, undertake any other 
indicated development and then 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for the 
veteran's service-connected 
bronchiectasis of the right lung, status 
post thoracotomies with restrictive lung 
disease.  It must be emphasized that the 
foregoing actions are not optional.  As a 
matter of law, the veteran has a right to 
compliance with remand orders.  Stegall, 
11 Vet. App. at 271.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


